                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


KATRINA DEVONE NELSON,                               )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-163-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 34]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 27],
DENIES defendant's motion for judgment on the pleadings [D.E. 30], and REMANDS the action
to the Commissioner under sentence six of 42 U.S.C. § 40S(g).



This Judgment Filed and Entered on September 27, 2019, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Elisa Donohoe                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 27, 2019                           (By) /s/ Nicole Sellers
                                              Deputy Clerk
